IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-60631
                          Summary Calendar
                         __________________


SHASHANK DENGLE,

                                                Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                                Respondent.

                        - - - - - - - - - - -

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A27 897 852

                      - - - - - - - - - - -
                          July 24, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Shashank Dengle petitions for review of the Board of

Immigration Appeals decision affirming the denial of asylum and

withholding of deportation.    We have reviewed the record and the

briefs and find that the Board’s decision is supported by

substantial evidence.    Carbajal-Gonzalez v. INS, 78 F.3d 194 (5th

Cir. 1996).    The petition for review is DENIED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.